DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 7 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/21/2021.
Claim Objections
Claim 8 is objected to because of the following informalities:  
Claim 8 recites the limitation "the untested sensor" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
 Appropriate correction is required.
Applicant is advised to review claims for similar and additional informalities.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 


Claims 1-3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Olsen et al. (US 20020050834) in view of Endo et al. (US 20200018791)
Regarding claim 1, Olsen et al. teach A sensor test apparatus which tests a sensor which detects a first physical quantity, (Note abstract and Fig. 5) the sensor test apparatus comprising: 
an application unit comprising at least one application device including a socket to which the sensor is electrically connected, (Note par. 34)
a first application part which applies the first physical quantity to the sensor, (pressure, Note Fig. 5, air compressor) and 
a second application part which applies a second physical quantity to the sensor, (temperature, Note 359, Fig. 5 temperature controller) the second physical quantity being different from the first physical quantity; 
a test unit which tests the sensor via the socket; (Note 357, Fig. 5 par. 34) and 
Olsen et al. does not teach a conveying device which conveys the sensor into and out of the application unit.
Endo et al. teach a conveying device which conveys the sensor (wafer par. 21) into and out of the application unit. (Note par. 21, This transfer device 30 transfers the wafer W between the cassette C within the port 20 of the carry-in/out section 11 and the inspection section 13.)
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Olsen et al. to include the teaching of Endo et al. because it would eliminate the need to manually place the DUT in the inspection section.

Regarding claim 3, Olsen et al. does not teach wherein the application device includes a pusher which contacts the sensor and presses the sensor against the socket, and the temperature adjustment part is disposed in the pusher.
Endo et al. teach wherein the application device includes a pusher (Note 40, Fig. 5) which contacts the sensor and presses the sensor against the socket, and the temperature adjustment part is disposed in the pusher. (Note par. 54, Note the cooling within the tester 40)
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Olsen et al. to include the teaching of Endo et al. because it would prevent the tester form overheating. 

Regarding claim 5, Olsen et al. teach wherein the first application part is a pressure application part which applies a pressure to the sensor. (Note air compressor in Fig. 5)
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Olsen et al. (US 20020050834) in view of Endo et al. (US 20200018791) in view of Tuckerman et al. (US 5541524).
Olsen et al. teach the instant invention except:
Regarding claim 6, Olsen et al. does not teach wherein the first application part is a differential pressure application part which applies two kinds of pressures to the sensor.
Tuckerman et al. teach wherein the first application part is a differential pressure application part which applies two kinds of pressures to the sensor. (Note column 4, lines 22-25)
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Olsen et al. to include the 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Olsen et al. (US 20020050834) in view of Endo et al. (US 20200018791) in view of Deckert et al. (US 6137303).
Olsen et al. teach the instant invention.
Regarding claim 4, Olsen et al. does not teach wherein the application unit comprises a plurality of the application devices, each of the application devices includes a pusher which contacts the sensor and presses the sensor against the socket, and a movement mechanism which moves the pusher relative to the socket.
Deckert et al. teach wherein the application unit comprises a plurality of the application devices,(Note each test stations column 4, lines 56-63) each of the application devices includes a pusher which contacts (Note contacts, column 4 lines 63-65) the sensor and presses the sensor against the socket, and a movement mechanism which moves the pusher relative to the socket. (Note contacts, column 4 lines 63-65 and column 10, lines 40-47)
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Olsen et al. to include the teaching of Deckert et al. because it would position the probe over the dies. (Note Deckert et al. column 4 lines 63-65 and column 10, lines 40-47)

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Olsen et al. (US 20020050834) in view of Endo et al. (US 20200018791) in view of 6TL-33 In-line test handler https://youtu.be/D2wJr_LXsGI?t=65 (hereafter Handler).
Olsen teach the instant invention except.

the apparatus main body has a first opening through which the sensor is fed to a first position in the sensor test apparatus and a second opening through which the sensor is ejected from a second position in the sensor test apparatus,  and the conveying device moves the untested sensor from the first position to the application unit and moves the tested sensor from the application unit to the second position.
Handler teach wherein the sensor test apparatus comprises an apparatus main body housing the application unit (probes applies pressure), the test unit (computer executing the process), and the conveying device, (Note time beginning at 59 secs)
the apparatus main body has a first opening through which the sensor is fed to a first position in the sensor test apparatus, (Note 59 secs. of video, Note the dut proceeds from the left) and a second opening through which the sensor is ejected from a second position in the sensor test apparatus,(Note 59secs to 1.03)  and the conveying device moves the untested (comes from the left, Note 59 secs) sensor from the first position to the application unit (probes applying pressure) and moves the tested sensor from the application unit to the second position. (Note 59secs to 1.04)
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Olsen et al. to include the teaching of Handler because it would keep the DUT covered during the process thereby minimizing the possibility contamination of foreign materials.



Allowable Subject Matter
Claims 9-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMETRIUS R PRETLOW whose telephone number is (571)272-3441. The examiner can normally be reached M-F, 5:30-1:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/Patrick Assouad/            Supervisory Patent Examiner, Art Unit 2858